ORDER OF REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission has submitted to this Court its findings and recommendation on petitioner Frank R. Callahan’s Petition for Reinstatement to the bar of this state, therein finding that the petitioner has met all of the reinstatement criteria contained in Ind-Admission and Discipline Rule 23, Section 4, and, accordingly, recommending that the. respondent be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that it, should approve the Commission’s recommendation and grant the petitioner’s Petition for Reinstatement, but finds further that the respondent’s reinstatement should be conditioned on the requirement that he practice under the , supervision of an experienced attorney, to be approved by the Disciplinary Commission, for a period of one year.
IT IS, THEREFORE, ORDERED that the petitioner in this proceeding, Frank R. Callahan, is hereby reinstated as an attorney in this state. Such reinstatement is conditioned on the requirement that, should he choose to actively engage in the practice of law, he practice under the supervision of an experienced attorney, to be approved by the Disciplinary Commission, for a period of at least one (1) year immediately following his reinstatement.
All Justices concur.